Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 1 of 16 Page ID #:1003




                 Exhibit C
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 2 of 16 Page ID #:1004



                                    Clip 1

 BEGIN BATES NO.: USAO_025048

  S/A DUNCAN:     So also, like in, in March, our, uh, we actually,
                  our, uh, our SAC sent out a letter to like all the
                  local police departments.

  FERNANDEZ:      Yeah.

  S/A DUNCAN:     And that’s just like, basically what you were doing
                  is exactly what the memo says like, “Hey, tell your
                  guys not to do this.”

  FERNANDEZ:      Right.

  S/A DUNCAN:     So...

  FERNANDEZ:      And, and it’s funny because that’s, that’s about
                  the time that he got the, he got the, the, the
                  audit. And, and he told me, “Hey, you know what?
                  Um... this is what happened and, and, and it popped
                  up.” And I’ve been, you know, I haven’t even
                  bought one in a long time. It’s been a while.
 END BATES NO.: USAO_025048
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 3 of 16 Page ID #:1005



                                    Clip 2

 BEGIN BATES NO.: USAO_025048

  S/A DUNCAN:     So how are you — I mean, people that you sell to,
                  like how are you meeting them? [Noise in the
                  background]

  FERNANDEZ:      We, we went — we actually went to the, we went a
                  couple times to the, to the... to the gun show.

  S/A DUNCAN:     Okay.   Like which gun show did you go to and stuff?

  FERNANDEZ:      The Crossroads.

  S/A DUNCAN:     Oh, okay. So, people just kind of approach you and
                  you guys set up a booth there or...?

  FERNANDEZ:      Yeah, we had to set up a booth when we did it—
                  [Voices overlap]

  S/A DUNCAN:     Okay. I never, I never go to ‘em, so I’m not
                  really, um, feel free to speak to me like I don’t
                  know [U/I]—you know?

  FERNANDEZ:      [Chuckles]

  S/A DUNCAN:     I don’t, I don’t go to the gun shows very often.
                  Um, so yeah, I mean, that’s what we’re curious
                  about. We didn’t know if some of these guys are
                  like, you know, close friends of yours. Or if
                  they’re people that you just — and, uh, is it just
                  like a mix of people that kind of, you know,
                  they’ll hit you up and want to, want to get a
                  thirty-eight or...?

  FERNANDEZ:      No. I mean, yeah, kind of sort. I mean, I
                  don’t... know ‘em, know ‘em. Uh, there’s a couple
                  people I know. But like, for the most part...

  S/A DUNCAN:     Okay.

  FERNANDEZ:      Not that I have like a kick back relationship with
                  them. Like go out with them.
 END BATES NO.: USAO_025049
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 4 of 16 Page ID #:1006



                                    Clip 3

 BEGIN BATES NO.: USAO_025051

  FERNANDEZ:      Um, but I did, I, I did have a, I do have an
                  account. Uh, uh, an Instagram account.

  S/A DUNCAN:     Okay.

  FERNANDEZ:      And all I was doing was uploading my guns just as,
                  as, like a, you know, the thirty-eight special, the
                  thirty, uh, forty-five. Blah, blah, year, model
                  and, and see how many likes it, it would get.

  S/A DUNCAN:     Mhm.

  FERNANDEZ:      And it fucking blew up. I ended getting like
                  about, sh — over twenty-thousand, uh, followers.
                  [Laughter in the background] “Hey, I like your
                  gun.” Da-da-da. And that’s how it, it started
                  kicking in where I started selling a couple of my
                  forty-fives.

  S/A DUNCAN:     Uh-huh. [Voices overlap]

  FERNANDEZ:      To get thirty-eight supers.       Uh...

  S/A DUNCAN:     Got you.


 END BATES NO.: USAO_025051
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 5 of 16 Page ID #:1007



                                    Clip 4

 BEGIN BATES NO.: USAO_025073

  S/A DUNCAN:     Does, uh, does Camacho sound familiar to you?

  FERNANDEZ:      No.

  S/A DUNCAN:     No?

  FERNANDEZ:      No.

  S/A DUNCAN:     Does the name Oscar?

  FERNANDEZ:      Oscar?   Oscar?   Oscar?

  S/A DUNCAN:     And like we said, man, I know we’re kind of putting
                  you on the spot. We’re not trying to — but, uh,
                  and we understand that you, you know, had a lot of
                  people contact you. [Voices overlap]

  FERNANDEZ:      Hold, hold, hold, hold on. Hold on.        It kind of
                  rings — is, is he a Camacho too?

  S/A DUNCAN:     Mhm.

  FERNANDEZ:      Okay.    I sold a couple to this guy.

  S/A DUNCAN:     Okay.

  FERNANDEZ:      But he’s been wearing a fucking hat all the time.
                  [Chuckles] I’ve never seen him that fucking bald.

  S/A DUNCAN:     So how’d you, how, do you know how you met him?

  FERNANDEZ:      He called and from what I know—

  S/A HART:       They’re here, huh?

  S/A DUNCAN:     All right.
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 6 of 16 Page ID #:1008




  FERNANDEZ:      The, um, he comes all the way from North, Northern
                  Cal.

  S/A DUNCAN:     Okay.

  FERNANDEZ:      If that’s the guy that I’m thinking. And, and
                  yeah. He, he comes with a hat and he has, uh,
                  like, uh, eye glasses.

  S/A DUNCAN:     Mhm.

  FERNANDEZ:      Um...

  S/A DUNCAN:     And he’s, I mean, that wasn’t suspicious to you?
                  That he came all the way from Northern Cal to...
                  [Chuckles]

  FERNANDEZ:      No, no. Here’s the thing. They came down here and
                  he said, “Hey, I can’t — I like thirty-eight
                  supers. I can’t find them out there. They’re,
                  they’re, they’re hard to come by.” And, uh, he was
                  also a phone, a, a phone call.

  S/A DUNCAN:     How’d he get your number?

  FERNANDEZ:      I have no idea. He said, “I got a phone, I got
                  this number through, uh, pariente.” Which is a
                  like a, a, a family member.

  S/A DUNCAN:     Mhm.

  FERNANDEZ:      He said that, um, that he talked to him on
                  Instagram. So, whoever it was, I might have given
                  him my number just to talk.

  S/A DUNCAN:     Mhm.

  FERNANDEZ:      And he forward it to him from — I’m trying to
                  puzzle it together. Um, and he says, “Hey, I’m,
                  I’m gonna be in the LA area.” ‘Cause the first
                  time that I saw him, he came and he took a look at
                  like two, three guns. And he goes, “Oh, they’re
                  real nice. Let me, uh, uh... let me get some money
                  together and I’ll, and, and I’ll contact you.” And
                  he was an older cat, as a matter of fact. This is
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 7 of 16 Page ID #:1009



                  why I remembered him and now it’s kicking in. Um,
                  obviously cause of the cap. The, the eye, the
                  eyewear. And he had to do the, the, the, the
                  safety card, uh, test.

  S/A DUNCAN:     Mhm.

  FERNANDEZ:      And he took a long-ass time.

  S/A DUNCAN:     [Chuckles]

  FERNANDEZ:      So I ended up leaving and then he called me back.
                  He goes, “Hey, I passed it. I have it.”

  S/A DUNCAN:     [Chuckles]

  FERNANDEZ:      So I went down there and, and he bought a couple.
                  Him.
 END BATES NO.: USAO_025076
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 8 of 16 Page ID #:1010



                                    Clip 5

 BEGIN BATES NO.: USAO_025078

  FERNANDEZ:      I, you, you know what, I’m not saying that I, I
                  didn’t sell to him. I, I, obviously, if the
                  records show. I don’t, I don’t remember his face
                  though.

  S/A DUNCAN:     So, is there any — did he ever say what he wanted
                  those for, or what he was doing with them?

  FERNANDEZ:      No. He told, he told me he liked guns. He goes —
                  and it’s funny because when you come down to the
                  thirty-eighty supers, there’s a, there’s a little
                  bit of history when it comes to Hispanic, uh,
                  culture. The forty-five wasn’t allowed in Mexico.

  S/A DUNCAN:     Mhm.

  FERNANDEZ:      It was a military, uh, issued—

  S/A DUNCAN:     Yeah.

  FERNANDEZ:      [U/I] gun and you’ll get — besides the ass kicking
                  that they’ll give you if they caught you with one,
                  you would lose the gun and you had to pay money.
                  So, you got an ass kicking, lost money and you
                  would probably end up in jail. So, the thirty-
                  eight super was a smaller caliber gun.

  S/A DUNCAN:     Mhm.

  FERNANDEZ:      And that’s how the thirty-eight super got kind of
                  famous and popular down south. And he told me, “I
                  have a couple, they’re, they’re in Mexico.” And he
                  goes, “I’m into...” And that’s how we, you know,
                  started having small, small, small chats, small
                  conversation and he, uh... ended up buying, uh,
                  buying, you know, the guns that he’s bought. And
                  he, he, he bought, he bought like some nice
                  collector, like [U/I] stuff. [Voices overlap]

  S/A DUNCAN:     Yeah.

  FERNANDEZ:      Yeah, and he was like, “Hey, I, I, I like ‘em. Uh,
                  I’m not even gonna shoot them type of deal. I’m
                  gonna keep them in the box.” ‘Cause they were,
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 9 of 16 Page ID #:1011



                  they were, they were guns that... I’ve had some
                  time with. But they were like [Noise in the
                  background] Um, they were guns that like, uh, were
                  about twenty years old. When they got to me, you
                  know?
 END BATES NO.: USAO_025079
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 10 of 16 Page ID #:1012



                                     Clip 6

  BEGIN BATES NO.: USAO_025079

   S/A HART:      Um, [clears throat] we didn’t ask about prices.
                  Like what they were going for. [Voices overlap]

   S/A DUNCAN:    Yeah, what were the — yeah, that’s it.         I mean,
                  uh...

   FERNANDEZ:     [Whispers]

   S/A DUNCAN:    I mean, what were you getting these for and then
                  what were you turning around and selling them for?

   FERNANDEZ:     Uh, god. I was —I remember I, I, I bought one, uh,
                  he bought like one of my most expensive ones that I
                  — but, but then again, I bought it for... I think I
                  bought like for forty-eight hundred. And I ended
                  up like, maybe selling it to him for about fifty-
                  two. Fifty-two after sitting on it for a while.

   S/A HART:      So, fifty-two, is one of the most, more expensive?

   FERNANDEZ:     Yeah. That’s why [stutters] it’s kicking in. And
                  it was, it was a, a gun in a box, you know. Like I
                  said, they were mainly like, collector grade, uh,
                  hand guns.
  END BATES NO.: USAO_025080
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 11 of 16 Page ID #:1013



                                     Clip 7

  BEGIN BATES NO.: USAO_025088

   S/A HART:      Now back to these guys. Well now, once again...
                  knowing that we viewed your Instagram.

   FERNANDEZ:     Uh-huh.

   S/A HART:      Posting comments, interactions. Is there anything
                  else you want to say, about these guys? Cause
                  there’s a whole lot more —

   FERNANDEZ:     No, no.

   S/A HART:      Conversations —

   FERNANDEZ:     On, on, on — with, with this guy?

   S/A HART:      Mhm.

   FERNANDEZ:     He has a, a son.

   S/A HART:      Mhm.

   FERNANDEZ:     He has a son and the son goes back and forth. Um,
                  um, texting with me. Uh, has horses and, uh...

   S/A HART:      What’s the son’s name? You say it multiple times
                  on Instagram. [Voices overlap]

   FERNANDEZ:     [Stutters] Oscar.

   S/A HART:      It’s not that long ago either. [Laughter in the
                  background]

   FERNANDEZ:     [Stutters] [Voices overlap]

   S/A HART:      It’s not like a year ago. [Voices overlap]

   FERNANDEZ:     Oscar.

   S/A HART:      It’s like a month.

   FERNANDEZ:     Yeah, Oscar. And, uh, he, uh, he’s the one that
                  would bring dad down here. Um... [Voices overlap]

   S/A HART:      Mhm. So, he’d come with someone else?
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 12 of 16 Page ID #:1014




   FERNANDEZ:     Yeah. He, he came, he [stutters] he came with,
                  with, with, with his son.

   S/A HART:      What did his son look like?

   FERNANDEZ:     Which is, which is — he’s a big motherfucker, he’s
                  tall.

   S/A HART:      Mhm.

   FERNANDEZ:     Uh, mustache. Uh, but...

   S/A HART:      How tall?

   FERNANDEZ:     The motherfucker is tall.       He’s like over six feet.

   S/A HART:      Like six four?

   FERNANDEZ:     Yeah, maybe.
  END BATES NO.: USAO_025090
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 13 of 16 Page ID #:1015



                                     Clip 8

  BEGIN BATES NO.: USAO_025091

   FERNANDEZ:     And every time I saw him like, “Motherfucker,
                  you’re big.” [Chuckling in the background] But like
                  I said, he would bring pops.

   S/A HART:      Mhm.

   FERNANDEZ:     He would bring pops. Originally, I made contact
                  with pops. Well, pops made contact with me.

   S/A HART:      Mhm.

   FERNANDEZ:     He said that a pariente of his of, of — like a
                  family member, gave him the, gave, gave him my
                  number. Uh, and I dealt with him a couple times.
                  And then every time he would, he would, uh, get in
                  contact with me then — if this is Oscar. The guy
                  that I’ve been talking to, through his Instagram.

   S/A HART:      Mhm.

   FERNANDEZ:     But, it was him who initially came down and he’s
                  the one that I, I sold the guns to.

   S/A HART:      Is he ever with you — with him?        Do they ever come
                  together?

   FERNANDEZ:     Yeah.   Yeah.    He used, he used to drive him.

   S/A HART:      Mhm.

   FERNANDEZ:     This guy used to drive him.

   S/A HART:      Mhm.

   FERNANDEZ:     Down here.

   S/A HART:      So that was never like a red — nothing ever stuck
                  out to you that, you know, maybe these weren’t,
                  maybe these guns weren’t for him?

   FERNANDEZ:     I mean, like I said, I — initially, the
                  conversation that I had with him, was that he was,
                  he was looking for thirty-eight supers and the
                  reasons why. And I kept dealing with him and he’s
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 14 of 16 Page ID #:1016



                  the one that paid me. He’s the one that would
                  break out the money. So, you know, after he did
                  his, his, his paperwork, I thought his son was just
                  tagging along for the ride.
  END BATES NO.: USAO_025093
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 15 of 16 Page ID #:1017



                                     Clip 9

  BEGIN BATES NO.: USAO_025095

   S/A DUNCAN:    Do you have their phone numbers?

   S/A HART:      Oh, yeah. That’d be cool. [Noise in the background]

   FERNANDEZ:     Yeah, yeah.    I think.

   S/A DUNCAN:    Would you be able to get those for me, or…

   FERNANDEZ:     Sure.    You know what, I dealt with him through, uh,
                  it, it was either Instagram or, uh…

   S/A DUNCAN:    It sounds like at one point it was, at—when it came
                  down to actually selling it, called you on the
                  phone, right?

   FERNANDEZ:     Uh, when he, he, in his phone?        I, I don’t
                  remember.    Since every time I dealt with him, it
                  was through his son.        And when I met him, I saw
                  him, I talked to him in, in, in person. I would
                  deal, uh, with him through his, uh, like WhatsApp
                  account.

   S/A DUNCAN:    Okay.    Yeah, any—basically for any of these people,
                  if you get any phone numbers, anything like that,
                  that’s all stuff that would be really helpful to me
                  too.

   FERNANDEZ:     [U/I].    Um…his number—

   S/A DUNCAN:    Okay.

   FERNANDEZ:     It’s one, eight, three, one, two, six, one, twenty-
Case 2:18-cr-00121-PSG Document 185-3 Filed 10/22/19 Page 16 of 16 Page ID #:1018



                  four, twenty-seven.

   S/A DUNCAN:    Twenty-seven?

   FERNANDEZ:     Yes.

   S/A DUNCAN:    And that’s for him?

   FERNANDEZ:     Uh-huh.

   S/A DUNCAN:    What about, uh, do you have either of them?

   FERNANDEZ:     Uh, no.    Him, it’s gonna be also, it—I think his,
                  he was through Instagram.       I don’t have—[Voices
                  overlap]

   S/A DUNCAN:    Okay. [Voices overlap]

   FERNANDEZ:     A number.    I don’t have his number.

  END BATES NO.: USAO_025097
